NUMBERS 13-08-00167-CR & 13-08-00168-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SABRINA MAURIC A/K/A
SABRINA LOUISE COX,                                                            Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


On appeal from the 36th District Court of San Patricio County, Texas.



                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Sabrina Mauric a/k/a Sabrina Louise Cox, attempts to appeal her

convictions for (1) forgery in trial court cause S-07-3037CR, this appeal 13-08-00167-CR,

and (2) felony escape in trial court cause S-07-3237-CR, this appeal 13-08-00168-CR. In

each of these cases, the trial court has certified that this “is a plea-bargain case, and the
defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX . R. APP. P. 25.2(a)(2).

       On April 3, 2008, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the records; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

       On May 9, 2008, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certifications currently on file with this Court are incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED. Any pending motions are denied as moot.

                                                    PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 26th day of June, 2008.




                                                2